Citation Nr: 0807290	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the RO that denied 
service connection for PTSD.  The veteran perfected an appeal 
of this determination to the Board.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

Here, the Board notes that the medical records indicate that 
the veteran has been diagnosed with PTSD.  A July 2003 report 
of a readjustment counseling therapist with the Vet Center 
indicated that the veteran had been receiving treatment with 
this therapist and his diagnosis was PTSD, chronic and 
severe.  

The Vet Center therapist also indicated that the veteran 
experienced traumatic events in service unloading casualties, 
both servicemen and civilians, with a myriad of wounds, 
including children with severe burns.  

Based on the foregoing, the Board concludes that the veteran 
should be afforded a VA examination in connection with his 
claim.  The veteran in this regard should be afforded an 
opportunity to provide information in order to facilitate 
verification of his claimed active duty stressors.  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be asked to submit 
additional evidence relevant to his claim.  Here, the 
veteran's therapist indicated that he was in regular 
counseling at the Vet Center.  There are also treatment 
records from VA associated with the veteran's claims file.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain these outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with 
adequate notice of the type of evidence necessary to 
establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the veteran's claims file, that have 
treated him since service for a 
psychiatric condition, to include PTSD.  
This should specifically include any 
medical treatment records from VA dated 
from 1971 forward and the Vet Center.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO also should request that the 
veteran provide information, including 
dates, locations, names of other persons 
involved, etc., relating to claimed 
service stressors.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events in 
service and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  

The veteran should also be advised that 
he may provide buddy statements or other 
corroborating testimony that may support 
his stressors.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support 
regarding his claimed stressors.  

4.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  A 
summary of the stressors, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services  Records 
Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.  

The JSRRC should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  The RO 
should also request that the JSRRC or 
NPRC, as appropriate, provide any morning 
reports, unit action, and unit status 
reports for the veteran's unit covering 
the dates specified by the veteran in 
regards to his alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and likely 
etiology of the claimed psychiatric 
disorder.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly state that.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

6.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



